Exhibit 10.5

EXECUTION VERSION

JOINDER AGREEMENT

(Other First-Priority Lien Obligations)

This JOINDER AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, this “Agreement”), dated as of April 15, 2015, is among
WILMINGTON TRUST, NATIONAL ASSOCIATION (the “New Representative”), as an Other
First-Priority Lien Obligations Representative, JPMORGAN CHASE BANK, N.A., as
ABL Facility Collateral Agent, WILMINGTON TRUST, NATIONAL ASSOCIATION, as
Applicable First-Lien Agent, WILMINGTON TRUST, NATIONAL ASSOCIATION, as
First-Lien Collateral Agent, and HEXION INC. (formerly known as Momentive
Specialty Chemicals Inc.) (on behalf of itself and its Subsidiaries).

This Agreement is supplemental to that certain ABL Intercreditor Agreement,
dated as of March 28, 2013 (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Intercreditor Agreement”), by and
among the parties (other than the New Representative) referred to above. This
Agreement has been entered into to record the accession of the New
Representative as Other First-Priority Lien Obligations Representative under the
Intercreditor Agreement and to evidence the authority granted by the New
Representative to the Applicable First-Lien Agent and the First-Lien Collateral
Agent to act on behalf of the New Representative under the Intercreditor
Agreement.

ARTICLE I

Definitions

SECTION 1.01 Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the Intercreditor Agreement.

ARTICLE II

Accession

SECTION 2.01 The New Representative agrees to become, with immediate effect, a
party to and agrees to be bound by the terms of, the Intercreditor Agreement as
an Other First-Priority Lien Obligations Representative as if it had originally
been party to the Intercreditor Agreement as an Other First-Priority Lien
Obligations Representative.

SECTION 2.02 The New Representative agrees that the Applicable First-Lien Agent
and the First-Lien Collateral Agent shall have the authority to act on behalf of
the New Representative under the Intercreditor Agreement, and each of the
Applicable First-Lien Agent and the First-Lien Collateral Agent accepts such
authority.



--------------------------------------------------------------------------------

SECTION 2.03 The New Representative confirms that its address details for
notices pursuant to the Intercreditor Agreement are as follows:

Wilmington Trust, National Association

Global Capital Markets

50 South Sixth Street

Suite 1290

Minneapolis, Minnesota 55402

Telephone: 612-217-5632

Facsimile: 612-217-5651

Attention: Hexion Administrator

SECTION 2.04 Each party to this Agreement (other than the New Representative)
confirms the acceptance of the New Representative as an Other First-Priority
Lien Obligations Representative for purposes of the Intercreditor Agreement.

SECTION 2.05 Wilmington Trust, National Association is acting in its capacity as
Other First-Priority Lien Obligations Representative solely for the Secured
Parties under that certain Indenture, dated as of the date hereof, among the
Company, as issuer, the guarantors party thereto from time to time and
Wilmington Trust, National Association, as trustee, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

ARTICLE III

Miscellaneous

SECTION 3.01 This Agreement and any claim, controversy or dispute arising under
or related to such Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.

SECTION 3.02 This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission or any other electronic means shall be as effective as
delivery of a manually signed counterpart of this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

[Remainder of this page intentionally left blank; signatures follow.]

 

2



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL

ASSOCIATION, as New Representative

By:

/s/ Jane Schweiger

Name: Jane Schweiger Title:   Vice President

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Applicable First-Lien Agent By:

/s/ Jane Schweiger

Name: Jane Schweiger Title:   Vice President

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as First-Lien Collateral Agent By:

/s/ Jane Schweiger

Name: Jane Schweiger Title:   Vice President

[Signature Page to the Joinder Agreement to the ABL Intercreditor Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as ABL Facility Collateral Agent

By:

/s/ Peter S. Predun

Name: Peter S. Predun Title:   Executive Director

[Signature Page to the Joinder Agreement to the ABL Intercreditor Agreement]



--------------------------------------------------------------------------------

HEXION INC. By:

/s/ Ellen G. Berndt

Name: Ellen G. Berndt Title:   Vice President and Secretary

[Signature Page to the Joinder Agreement to the ABL Intercreditor Agreement]